DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re Claim 1: The following limitations are not supported in the original disclosure:
“a set of prongs extending from the housing in a predetermined direction,” “focused light system,” and “direct a focused beam of light out of the first housing in the predetermined direction thereby causing the focused beam of light,” and “direct a focused beam of light out of the second housing in a direction substantially normal to the end surface”
	Re Claim 7: The following limitations are not supported in the original disclosure:

Re Claim 16: The limitation, “the focused lighting system” is not supported in the original disclosure.
Re Claims 17 & 18: The limitation, “the focused second lighting system” is not supported in the original disclosure.
Re Claim 18: The limitation, “a second flashlight configured to be contained within the second housing” is not supported in the original disclosure.
	Claims 2-6 and 8-20 are non-compliant at least due to dependency on the non-compliant base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re Claim 1: 

There are lack of antecedent basis for the following limitations in the claim: “the first bulb” and “the extended prongs”
The limitation, “to project substantially parallel,” is indefinite.  The phrase, “substantially parallel” needs to modify a noun and not a verb.  However, the limitation is structured as if the phrase, “substantially parallel,” modifies the verb, “project.”  Thus, it is ultimately indefinite as to what “substantially parallel” modifies.
Re Claims 1 & 7:
The term, “substantially,” is a relative term which renders the claim indefinite.  The term, “substantially,” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For the entire limitation, “wherein the first housing and the second housing are substantially the same size,” it is understood that the form factor of Applicant's housings has a particular appearance in the drawing, though without a disclosed proportionality of the drawings or dimensions of the written description, there is no clear means of ascertaining the degree of similarity between the respective sizes of the first housing and the second housing.  As a result, the entire limitation is rendered indefinite:
For the following limitations comprising the term, “substantially,” a similar analysis can be made to arrive at the same conclusion: 
substantially parallel with the extended prongs,” and “direct a focused beam of light out of the second housing in a direction substantially normal to the end surface,” in Claim 1, and
 “a beam of light projecting in a direction substantially parallel with a direction of the prongs,” and “a beam of light projecting in a direction substantially parallel to a direction of the receptacle structure and normal to the end surface,” in Claim 7.
Re Claims 7, 9, & 12: There are multiple recitations of the limitation, “electrical prongs.”  It is indefinite whether the multiple recitations of “electrical prongs” refer to the same or different sets of prongs.  It would help to distinguish relevant recitations by consistently using limitations such as ‘first set of electrical prongs,’ ‘second set of electrical prongs,’ and etc.
Re Claims 9 & 12: The limitation, “the set of electrical prongs,” is recited.  There is lack of antecedent basis for this limitation in the claim.
Re Claim 16: The limitation, “the battery housing” and “the outer surface of the first housing,” are recited.  There are lack of antecedent basis for these limitations in the claim.
Claims 2-6, 8, 10, and 13-20 are indefinite at least due to dependency on the indefinite base claims.

Examiner proposes the following amendment to overcome some of the non-compliance and indefiniteness and in order to proceed with a prior-art examination.
1. (Proposed) An extension cord having support lighting incorporated into the ends thereof, comprising:
an electrical cord having a plug-in end and a receptacle end;
s a plug-in capability for the extension cord;
a second housing affixed at the receptacle end of the electrical cord, the second housing having openings on an end surface thereof supporting a receptacle capability of the extension cord, wherein the plug-in end  and the  receptacle end are electrically connected            to one another via the electrical cord; and
a light bulb,  and  a push  button switch for selectively powering the first light bulb, wherein the switch is located on an outer side of the  housing  and the first light bulb is  positioned  to  direct in a direction that is substantially parallel with lateral axis of the extended set of prongs;
wherein the second housing supports a second 
wherein the first housing and the second housing are substantially the same size.
7. (Proposed) An electrical extension cord with support lighting, comprising: an electrical cord having conductor wires configured to carry electrical current;
a first housing fixedly coupled to a first end of the electrical cord, the first housing supporting a first set of electrical prongs configured to be coupled to an electrical receptacle, wherein the first set of electrical prongs are electrically coupled to the conductor wires within the electrical cord, the first housing further supporting a first light system comprising a first bulb, a first power source and a 
a second housing fixedly coupled to a second end of the electrical cord, the second housing supporting a receptacle structure on an end first set of  electrical prongs, the second housing further supporting a second lighting system having  a  second bulb, a second switch and a power connection, the power connection supplying power from the electrical cord to the second switch so power from the cord can be selectively supplied to the second bulb of the second lighting system, wherein the second bulb of the second lighting system is aimed to produce a beam of light projecting in a direction substantially parallel to a[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector] direction of the receptacle structure and normal to the end surface, and 
wherein the first housing and the second housing are substantially the same size.
9. (Proposed) The electrical system of claim 8 wherein the first switch is a push-and-hold switch positioned on an upper surface of the housing so the light system can be easily operated while a user is attempting to insert the first set of electrical prongs into a related electrical outlet.
12. (Proposed) The electrical system of claim 7 wherein the first set of electrical prongs and the second set of electrical prongs each comprises three prongs including a positive, negative and ground prong.
16. (Proposed) The extension cord of claim 1 wherein the wherein the a battery housing and is operable from an outer surface of the first housing.
17. (Proposed) The extension cord of claim 16 wherein the 
18. (Proposed) The electrical system of claim 16 wherein the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Major (US 6290533 B1) in view of Currie (US 20050124209 A1) and Abbisso (US 9431779 B1).
Re Claim 1: Major discloses 
An extension cord having support lighting (figs 1 & 5-7: 13) incorporated into the ends thereof, comprising: 
an electrical cord having a plug-in end (figs 1, 4, & 5); 
a first housing (figs 1 & 5: 16) affixed to the plug-in end of the electrical cord and supporting a set of prongs extending from the housing in a direction, wherein the first housing provides a plug-in capability for the extension cord (figs 1-5); and 
a light system incorporated into the first housing, the light system comprising a first light bulb (figs 1 & 5-7: 13), a battery (figs 2, 5, & 6: 23) configured to power the first light bulb, and a push button switch (figs 1, 2, 4, 5, & 6b: 21) for selectively powering the 
Major however does not disclose
an electrical cord having a receptacle end;
a second housing affixed at the receptacle end of the electrical cord, the second housing having openings on an end surface thereof supporting a receptacle capability of the extension cord, wherein the plug-in end and the receptacle end are electrically connected to one another via the electrical cord; and
wherein the second housing supports a second light system which comprises a switch, a second light bulb and a power source, wherein the switch is capable of selectively operating the second light bulb to direct light out of the second housing in a direction substantially normal to the end surface; and
wherein the first housing and the second housing are substantially the same size.
	Currie however discloses 
an electrical cord having a receptacle end (fig 1b);
a second housing (fig 1b: 32) affixed at the receptacle end of the electrical cord, the second housing having openings on an end surface thereof supporting a receptacle capability of the extension cord (fig 1b), wherein the plug-in end and the receptacle end are electrically connected to one another via the electrical cord (fig 2, p56: allowing its use as a light source or flashlight when the opposite end connector 22 is plugged into a power source.); and

wherein the first housing and the second housing are substantially the same size (fig 2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Currie’s teaching in the system of Major for the purpose of providing a source of light on the end of an extension cord opposite a wall receptacle (Currie p56: allowing its use as a light source or flashlight when the opposite end connector 22 is plugged into a power source.).
However, Major modified by Currie does not disclose that a system comprises a switch capable of selectively operating a second light bulb to direct light.
Abbisso however discloses that a system comprises a switch (fig 1: 40, fig 4: 42), capable of selectively operating a second light bulb to direct light.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Abbisso’s teaching in the system of Major modified by Currie for the purpose of controlling light easily by the person who is at the receptacle end of the electrical cord.
Re Claim 2: Major modified by Currie and Abbisso discloses the electrical system of claim 1 wherein the push button switch is a push-and-hold switch located on an upper surface of the first housing (figs 1, 2, 4, 5, & 6b: 21) so the light system can be easily operated while a user is attempting to insert the prongs into a related receptacle.

Re Claim 5: Major modified by Currie and Abbisso discloses the electrical system of claim 1 wherein the second housing comprises an electrical receptacle configured to receive prongs (Currie fig 1b).
Re Claim 6: Major modified by Currie and Abbisso discloses the electrical system of claim 5 wherein the second lighting system is selectively connected to the electrical cord such that the bulb can be operated by electrical current being carried by the cord (Currie: fig 2, p56: allowing its use as a light source or flashlight when the opposite end connector 22 is plugged into a power source.) and wherein the selective connection is achieved by the second switch which is positioned on an outer surface of the second housing (Abbisso fig 1: 40, fig 4: 42).
Re Claim 7: Major discloses
An electrical extension cord with support lighting (figs 1 & 5-7: 13), comprising: 
an electrical cord having conductor wires (figs 1, 2, & 5: 29) configured to carry electrical current; 
a first housing (figs 1 & 5: 16) fixedly coupled to a first end of the electrical cord, the first housing supporting a first set of electrical prongs (fig 5: 17, 18, & 19) configured to be coupled to an electrical receptacle (figs 1-5), wherein the first set of electrical prongs are electrically coupled to the conductor wires within the electrical cord, the first housing further supporting a first light system comprising a first bulb (figs 1 & 5-7: 13), a first power source (figs 2, 5, & 6: 23) and a first switch (figs 1, 2, 4, 5, & 6b: 21) for 
However, Major does not disclose 
a second housing fixedly coupled to a second end of the electrical cord, the second housing supporting a receptacle structure on an end configured to receive a second set of electrical prongs, the receptacle structure electrically coupled to the conductor wires such that an electrical connection exists between the receptacle structure and the first set of electrical prongs, the second housing further supporting a second lighting system having a second bulb, a second switch and a power connection, the power connection supplying power from the electrical cord to the second switch so power from the cord can be selectively supplied to the second bulb of the second lighting system, wherein the second bulb of the second lighting system is aimed to produce a beam of light projecting in a direction substantially parallel to a direction of the receptacle structure and normal to the end surface, and wherein the first housing and the second housing are substantially the same size.
Currie however discloses
a second housing (fig 1b: 32) fixedly coupled to a second end of the electrical cord, the second housing supporting a receptacle structure on an end configured to receive electrical prongs (figs 1b), the receptacle structure electrically coupled to the conductor wires such that an electrical connection exists between the receptacle structure and the first set of electrical prongs (fig 2, p56: allowing its use as a light source or flashlight when the opposite end connector 22 is plugged into a power 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Currie’s teaching in the device of Major for the purpose of providing a source of light on the end of an extension cord opposite a wall receptacle (Currie p56: allowing its use as a light source or flashlight when the opposite end connector 22 is plugged into a power source.).
However, Major modified by Currie does not disclose a system having a second switch to selectively supply power to the bulb from the electrical cord.
Abbisso however discloses a system having a second switch (fig 1: 40, fig 4: 42),  to selectively supply power to the bulb from the electrical cord.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Abbisso’s teaching in the device of Major modified by Currie for the purpose of controlling light easily by the person who is at the receptacle end of the electrical cord.

Re Claim 9: Major modified by Currie and Abbisso discloses the electrical system of claim 8 wherein the first switch of the first lighting system is a push-and-hold switch (figs 1, 2, 4, 5, & 6b: 21) positioned on an upper surface of the housing so the light system can be easily operated while a user is attempting to insert the first set of electrical prongs into a related electrical outlet.
Re Claim 10: Major modified by Currie and Abbisso discloses the electrical system of claim 7 wherein the second switch (Abbisso fig 1: 40, fig 4: 42) of the second lighting system is positioned on an upper surface of the second housing so the second light system can be easily operated while a user is holding the second housing.
Re Claim 11: Major modified by Currie and Abbisso discloses the electrical system of claim 7.
However, Major modified by Currie and Abbisso does not disclose that the second housing supports a battery system so the second lighting system can be operated using power from the battery system or power from the cord.
However, Major additionally discloses that a housing supports a battery system (figs 2, 5, & 6: 23) so a lighting system can be operated using power from the battery system or power from the cord.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the Major’s 
Re Claim 14: Major modified by Currie and Abbisso discloses the electrical system of claim 8 wherein the first lighting system is a flashlight (figs 1, 4, & 5) configured to be contained within the first housing.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Major (US 6290533 B1) modified by Currie (US 20050124209 A1) and Abbisso (US 9431779 B1) in view of APA (Admitted Prior Art - formerly an Official Notice).
Re Claim 12: Major modified by Currie and Abbisso discloses the electrical system of claim 7 wherein the first set of electrical prongs and the second set of electrical prongs each comprises three prongs.
However, Major modified by Currie and Abbisso does not disclose three prongs including a positive, negative and ground prong.
APA discloses that three prongs including a positive, negative and ground prong is well known.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate APA in the system of Major modified by Currie and Abbisso for the purpose of being operable with the standard pugs and/or receptacles.

Claims 4, 13, 15, & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Major (US 6290533 B1) modified by Currie (US 20050124209 A1) and Abbisso (US 9431779 B1) in view of Stoddard (US 7004595 B1).
Re Claims 4 & 13: Major modified by Currie and Abbisso discloses the electrical system of claim 1 and 8 with the battery.
However, Major modified by Currie and Abbisso does not disclose that the battery is rechargeable.
Stoddard however discloses that a battery is rechargeable (col 1 ll 62+: an electrical circuit for recharging the battery).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Stoddard’s teaching in the system of Major modified by Currie and Abbisso for the purpose of reducing the need for replacing batteries upon depletion.
Re Claim 15: Major modified by Currie and Abbisso discloses the electrical system of claim 14.
However, Major modified by Currie and Abbisso does not disclose that the flashlight comprises a flashlight housing containing the first bulb and the power source,  which further has the first switch situated on an outer surface of the flashlight housing, and wherein the flashlight housing is molded into the first housing so that the first switch is accessible on an outer surface of the first housing.
Stoddard however discloses that a flashlight comprises a flashlight housing containing a first bulb and a power source, which further has a switch situated on an outer surface of the flashlight housing, and wherein the flashlight housing is molded into 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Stoddard’s teaching in the system of Major modified by Currie and Abbisso for the purpose of enabling easy replacements of flashlight components.
Re Claim 16: Major modified by Currie and Abbisso discloses the extension cord of claim 1.
However, Major modified by Currie and Abbisso does not disclose that the lighting system of the first housing is a flashlight having a flashlight housing containing the first bulb and the battery and wherein the push button switch is situated on an outer surface of a battery housing and is operable from an outer surface of the first housing.
Stoddard however discloses that a lighting system of a first housing is a flashlight having a flashlight housing containing a first bulb and a battery and wherein a push button switch is situated on an outer surface of a battery housing and is operable from an outer surface of the first housing (figs 8, 11, & 12).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Stoddard’s teaching in the system of Major modified by Currie and Abbisso for the purpose of enabling easy replacements of flashlight components.
Re Claim 17: Major modified by Currie Abbisso and Stoddard discloses the extension cord of claim 16 wherein the focused second lighting system is selectively connected to the electrical cord such that the second bulb can be operated  by electrical 
Re Claim 18: Major modified by Currie Abbisso and Stoddard discloses the electrical system of claim 16 wherein the second lighting system is a flashlight (Currie p56: allowing its use as a light source or flashlight) configured to be contained within the second housing except for the flashlight being a second flashlight.  The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.) in reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Re Claim 19: Major modified by Currie and Abbisso discloses the electrical system of claim 18.
However, Major modified by Currie and Abbisso does not disclose that the flashlight comprises a flashlight housing containing the bulb and the power source, and has the switch is situated on an outer surface of the flashlight housing, and wherein the flashlight housing is molded into the second housing so that the switch is accessible on an outer surface of the second housing.
Stoddard however discloses that a flashlight comprises a flashlight housing containing a bulb and a power source, and has a switch is situated on an outer surface of the flashlight housing, and wherein the flashlight housing is molded into a housing so that the switch is accessible on an outer surface of the housing (figs 8, 11, & 12).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Stoddard’s 
Major modified by Currie Abbisso and Stoddard does not disclose that the flashlight and the components associated with the flashlight are a second flashlight and the second components associated with the second flashlight.  The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.) in reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Re Claim 20: Major modified by Currie Abbisso and Stoddard discloses the electrical system of claim 19 wherein the power source of the first lighting system and the power source of the second lighting system are rechargeable batteries (Stoddard: col 1 ll 62+: an electrical circuit for recharging the battery).

Response to Arguments
Applicant’s arguments have been considered but are moot due to the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/TAE W KIM/
Examiner, Art Unit 2887   

/THIEN M LE/Primary Examiner, Art Unit 2887